             Case 4:21-cv-00078-BRW Document 4 Filed 03/08/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


ERIC CRUZ                                                                                 PLAINTIFF


v.                                   Case No: 4:21-cv-00078 BRW


PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                             DEFENDANTS


                                                ORDER

        On January 28, 2021, United States Magistrate Judge Patricia Harris entered an order

informing Mr. Cruz that he must file a complete application to proceed in forma pauperis (“IFP”)

or pay the full filing and administrative fees within 30 days.1 Mr. Cruz was warned that his

complaint may be dismissed if he did not do so. It has been over 30 days since Mr. Cruz was

directed to file a complete IFP application or pay the full filing and administrative fees, and he has

not done so. Accordingly, this case is DISMISSED without prejudice for failure to comply with

Local Rule 5.5(c)(2), failure to respond to court orders, and for failure to prosecute.2

        IT IS SO ORDERED this 8th day of March, 2021.


                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE




        1
            Doc. No. 3.
        2
          See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power to
dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of
discretion).
